DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks (p. 8-11), filed 02/14/2022, with respect to the rejection of claim 1 under 35 USC 103(a) in view of the combination of Meadows and Christopherson have been fully considered and are persuasive, due to the claim amendment clarifying mode switching of therapy delivery based on a detection of wakefulness, with each mode being bound by intensity levels. The presently recited claim 1 is now consistent with the issued method of the parent application, 13/106,460, which is now more than an apparatus configured to deliver two different stimulation intensities, since the stimulation is now explicitly based on detected wakefulness. Therefore, the rejection has been withdrawn.  
New claim 23 is a broader embodiment of instant claim 1. Claim 23 is broader since it does not have a step of detecting wakefulness or basing therapy delivery on a detected wakefulness. Claim 23 does not require the same mode switching that claim 1 does. Claim 23 has been fully considered and is essentially a duplicated of previously examined claim 1, as filed on 10/13/2020. Please refer to the Response to Arguments and Claim Interpretation in the Final Rejection mailed on 03/16/2021, which addresses the interpretation of new claim 23. Claim 23  is rejected under 35 USC 103(a) in view of Meadows, which teaches two different therapy modes of different intensities, wherein a subject is asleep at least during an initial portion of the second therapy period. Claim 23 is an apparatus claim, and so if there is a neurostimulator for a respiratory condition that is configured or programmed to deliver at two different intensities (as taught by Meadows), the neurostimulator is therefore programmed to deliver two different stimulation intensities and the claim is met by the prior art.  There is no structure set forth to determine wakefulness.
The objection to Claim 1 is withdrawn, based on the amendment filed on 02/14/2022.
The rejections of Claims 1-12, 21, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, based on the amendment filed on 02/14/2022.
Claims 13-19 remain withdrawn with traverse (according to Applicant’s response filed on 04/08/2019, responded by Examiner in the Non-Final Rejection filed on 06/17/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows et al (US 2010/0094379 A1, hereinafter “Meadows”, previously cited).
Regarding claim 23, Meadows shows a system comprising a stimulation delivery lead and an implantable neurostimulator connected to the stimulation delivery lead (Figs. 10-12, para. 0129-0132), wherein the neurostimulator is programmed to: deliver nerve stimulation therapy at a first intensity during a first therapy period of the nerve stimulation therapy, wherein the first intensity is within a range having a lower bound and an upper bound, wherein the subject is awake during at least an initial portion of the first therapy period (para. 0012, page 12 claim 3), and wherein the upper bound is a discomfort threshold (para. 0012 discusses the first intensity applied while the patient is awake; para. 0101-0102 and 0115 discuss the comfort threshold level and providing the stimulation within the bounds of that threshold); and deliver the nerve stimulation therapy at a second intensity during a second therapy period of the nerve stimulation therapy subsequent to the first therapy period, wherein the second intensity is different from the first intensity, wherein the subject is asleep during at least an initial portion of the second therapy period (para. 0013 discusses the second intensity, which is different from the first intensity; p. 12, claims 19 and 22; para. 0015 discusses that the later therapy is applied after the patient is asleep, wherein the second therapy is applied to the already asleep patient at the increased intensity but within the discomfort threshold bounds so that the increased intensity does not disturb the patient, paras. 0116-0117), wherein the nerve stimulation therapy is delivered to a nerve for treating a respiratory condition of the subject (para. 0011 – stimulating the hypoglossal nerve to control the position of the tongue, in order to treat sleep apnea, para. 0002). Meadows shows that the stimulation features above are directed to different embodiments of the same invention, with the common purpose of controlling the position of the patient’s tongue in order to treat a respiratory condition. 
The apparatus claims recite the neurostimulator to be “programmed to” deliver two different stimulation intensities at two different times, and Meadows shows, through the different embodiments, that the stimulator is thus configured to provide different stimulation therapies for different treatments and/or times. It would have been obvious to one having ordinary skill in the art at the time of invention to have combined embodiments to find a stimulation mode that combines the different therapy features of Meadows into one system, for the purpose of the common goal of controlling a patient’s tongue position in order to treat a breathing condition, so that whether the patient is awake or asleep, an appropriate therapy can be delivered so that a respiratory condition can be treated. 
The modification is obvious since, as discussed above, Meadows shows that there is a specific first therapy applied while the patient is awake (para. 0012), and a specific different therapy applied while the patient is asleep (para. 0015). Meadows also shows that there exists a second therapy having a different intensity from the first therapy (para. 0013), and as discussed, the different therapy parameters share the common goal of treating a breathing condition. Therefore, it would have been obvious to have combined embodiments to show that a different therapy specifically applied after a patient is asleep has a different intensity from the therapy specifically applied while the patient is awake. 
Regarding modifying delivery from the first intensity to the second intensity, “first” and “second” can be arbitrarily assigned, such that a first therapy refers to a therapy given while a patient is awake, and a second therapy is given at some later point while the patient is asleep, with modifying the delivery intensity from the first therapy to the second therapy. Even if a patient is asleep, then awake, then asleep, then the second asleep state can be arbitrarily assigned as the one receiving the second and subsequent therapy delivery to the first that was given while the patient was awake. Therefore, after the modification to combine embodiments above, it would have been obvious to have considered a first therapy at a first intensity to be one while the patient is awake, and requiring a different, second intensity to be delivered while a patient is asleep, since the second therapy, at some future point in time when the patient is asleep, requires different parameters to not disturb the patient during sleep so as to treat the breathing condition during the sleep. The modification therefore teaches modifying delivery from a first intensity to a different, second intensity wherein the patient is asleep during at least an initial portion of the second therapy period.
Furthermore, when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment” the Federal Circuit has found that, applying KSR, it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).

Allowable Subject Matter
Claims 1-12 and 21-22 are directed to allowable subject matter over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter for the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an implantable neurostimulator for treating a respiratory condition of a subject, the neurostimulator being programmed to switch therapy delivery modes based on detecting wakefulness of a subject, wherein the therapy delivery modes comprise a first intensity delivered to the subject while the subject is awake and a second intensity delivered while the  subject is asleep during at least the start of the second intensity delivery, in combination with the other limitations of the claim. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792